Citation Nr: 0841514	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-07 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2002 for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction is now with the RO in Portland, 
Oregon.  


FINDINGS OF FACT

1.  The veteran's original claim for entitlement to service 
connection for PTSD was denied in an August 1996 rating 
decision and the veteran failed to perfect an appeal to the 
Board.  

2.  The veteran's reopened claim for entitlement to service 
connection for PTSD was not received prior to November 20, 
2002.  


CONCLUSIONS OF LAW

1.  The August 1996 Board decision that disallowed a claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  The criteria for entitlement to an effective date earlier 
than November 20, 2008 for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise it shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i)(2) (2008).

Similarly, the effective date of an evaluation and award of 
compensation based on presumptive service connection, by 
application of 38 C.F.R. § 3.307 and §3.309, shall be the 
date entitlement arose, if the claim is received within one 
year of separation from active duty; otherwise it shall be 
the date of receipt of the claim, or date entitlement arose, 
whichever is later.  C.F.R. § 3.400(b)(2)(ii) (2008).

The effective date of a final claim, reopened based on 
submission of new and material evidence will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q),(r).

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

The veteran filed an original claim in October 1994 seeking 
service connection for PTSD, as well as a number of illnesses 
related to Agent Orange exposure.  In an August 1995 rating 
decision, the RO decided the veteran's Agent Orange claims, 
but explicitly deferred the veteran's PTSD claim pending 
development of the veteran's stressor information.  A 
September 1995 letter also informed the veteran that a 
decision on his PTSD claim had been deferred. 

The veteran filed a timely notice of disagreement and 
indicated that he disagreed with the RO on "all issues."  
The RO issues a statement of the case in November 1995 
addressing only the Agent Orange issues as the PTSD claim at 
that point had not been denied by the RO.

In August 1996, the RO denied the veteran's claim for service 
connection for PTSD.  The veteran was informed of his 
appellate rights in an August 1996 letter, but did not 
appeal.  In November 2002, the veteran attempted to reopen 
his claim and continually pursued his case until, in June 
2005, service connection for PTSD was granted with an 
effective date of November 20, 2002, the date of the 
veteran's reopened claim.

In April 2006, the veteran filed a notice of disagreement, 
arguing that his effective date should be the date of his 
original 1994 claim.  He asserts that, in his October 1995 
notice of disagreement, he indicated that he disagreed with 
the RO's decision on all issues, which would include the RO's 
decision to defer his PTSD claim.  The RO never filed a 
statement of the case addressing the PTSD issue so (according 
to the veteran) that claim remained pending until granted in 
June 2005.

The undersigned understands the veteran's argument.  Had the 
RO denied the veteran's claim outright in the August 1995 
rating decision and then failed to address the veteran's 
claim for entitlement to service connection for PTSD in the 
November 1995 statement of the case, under the Court of 
Appeals for Veterans Claims'(Court) holding in Meyers v 
Principi, 16 Vet. App. 228 (2002), the veteran's 1994 claim 
would remain pending.  

However, the Board finds that the RO's statement that it was 
deferring a decision regarding the veteran's PTSD claim until 
additional development was complete was not a "final 
decision" on the merits of the claim which the veteran could 
appeal.  In Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007), the Court held that "a reasonably raised claim 
remains pending until there is either a recognition of the 
substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent 'claim' for the same 
disability".  

The August 1995 rating decision clearly explained that the RO 
was not adjudicating the veteran's PTSD claim at that time.  
Thus, the veteran's PTSD claim remained pending until the RO 
explicitly denied entitlement to service connection in August 
1996.  Id.; see also 38 C.F.R. § 3.160(c) (2008) (defining a 
"pending claim" as an application that "has not been 
finally adjudicated"); Hanson v. Brown, 9 Vet. App. 29, 31-
32 (1996) (concluding that unadjudicated claims normally 
remain open and pending until final action is taken by RO 
unless a claim is withdrawn); Meeks v. Brown, 5 Vet. App. 
284, 287 (1993) (concluding that 1970 RO decision was not 
final decision and remained pending where, although RO 
decision denied service connection for eye condition, that 
decision stated that all of claimant's SMRs had not been 
received and that when SMRs were received "further 
consideration will be given to [the] claim and [the claimant] 
will be notified", and no further action was taken by RO).

Following the issuance of the August 1996 rating decision, 
the veteran was informed of his appellate rights.  He failed 
to file a notice of disagreement within one year of the RO's 
decision and that decision became final.  38 C.F.R. 
§ 3.160(d).  There is no evidence of record that the veteran 
attempted or expressed an intent to reopen his PTSD claim 
prior to November 2002.  Accordingly, entitlement to an 
effective date earlier than November 20, 2002, the date of 
the veteran's reopened claim for PTSD, is not warranted.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the veteran of what evidence he must 
submit to reopen his claim.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in January 2005 that informed him of what evidence 
was required to substantiate his claim and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also informed of what evidence was required to 
reopen his previously denied claim for PTSD.  

The Board notes that the veteran was not provided with notice 
of how VA assigns disability ratings.  However, as the 
veteran's claims for service connection have been granted and 
he has not challenged the ratings assigned, the Board finds 
that the veteran has not been prejudiced by this error.

The veteran was also not initially notified of how the VA 
assigns effective dates.  However, in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the record, 
finds that the veteran has demonstrated an understanding of 
the evidentiary requirements, rebutting any presumption of 
prejudice.  As such, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
veteran or affected the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).]]]

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records and personnel records, as well as 
VA treatment records.  The veteran was also afforded a VA 
examination in March 2005.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


